DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the approved Request for Continued Examination (RCE) filed 12 January 2022, the amendments to the claims have been entered into the application.  By this amendment, claims 3-7 have been added, no claims have been cancelled, and claims 1-7 are currently pending in the application.  The rejections of the previously presented claims are maintained as presented below and the newly added claims have been addressed by the newly presented rejections.  The arguments by the applicant have been reviewed and responded to by the changes to the rejections presented below to more fully address the claim limitations. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pre-Grant Publication 2021/0080204 by Yeates et al (Yeates).
Regarding claim 1, Yeates discloses an increased capacity replacement for an original equipment manufacturer (OEM) polymer or polymer over metal single stack firearm ammunition magazine (See Figures, clearly illustrated, and at least Paragraphs 0108-0110), comprising: a metallic body (See at least Paragraphs 0103 & 0134) dimensioned to compatibly replace the OEM polymer or polymer over metal single stack magazine, the body having metallic walls with exterior dimensions compatibly matching the polymer or polymer over metal walls of the OEM magazine and metallic walls that are thinner than the polymer or polymer over metal walls of the OEM magazine (See at least Paragraphs 0108-0110, the exterior dimensions are kept consistent and the internal dimensions are different for single stack and double stack magazines, with the single stack magazine having thicker sidewalls to allow only a single stack of ammunition), the thinner metallic walls allowing an at least partially laterally offset arrangement of cartridges therein (Double stack); and a longitudinal exterior ridge extending along a forward wall of the body, the ridge configured from the metallic body walls and sized to compensate for forward-to-aft dimensioning difference compared to that of the OEM magazine (See Figures, clearly illustrated).
Regarding claim 2, Yeates further discloses wherein the body has an interior width dimension that is greater than, and forward-to-aft interior dimension that is 
Regarding claim 3, Yeates discloses an increased capacity replacement firearm ammunition magazine for an original equipment manufacturer (OEM) polymer-over-metal firearm ammunition magazine (See at least Paragraphs 0108-0110), comprising: a metallic tubular body having a forward wall, a rearward wall, a first side wall, and a second opposite side wall, the body having a wall thickness and a length (See Figures, clearly illustrated), the wall thickness being less than a wall thickness of the OEM polymer-over-metal magazine (According to paragraphs 0108-0110 the single stack magazine would have thicker walls as compared to the double stack magazine), the length being the same as a length of the OEM polymer-over-metal magazine (See Figures, clearly illustrated and at least Paragraphs 0108-0110, the only different dimensions are internal between the sidewalls and according to other sections of the specification the exterior walls can have different designs and embossing), the forward wall having a longitudinally extending rib formed therein and projecting forwardly therefrom (See at least Figures 52-53, clearly illustrated), the body having an internal fore-to-aft dimension spanning between interior surfaces of the forward and rearward walls, an external fore-to-aft dimension spanning between a forward edge of the rib and an exterior surface of the rearward wall, an internal side-to- side dimension spanning between interior surfaces of the side walls, and an external side-to-side dimension spanning between exterior surfaces of the side walls (Inherent, see Figures, clearly illustrated), the internal fore-to-aft dimension compatibly matching that of the OEM polymer-over- metal magazine, the external fore-to-aft dimension compatibly matching 
Regarding claim 4, Yeates further discloses wherein the internal side-to-side dimension allows for a degree of staggering of cartridges therein not possible in the OEM polymer- over-metal magazine, thereby resulting in the increased ammunition capacity (Double stack as compared to a single stack).
Regarding claim 5, Yeates further discloses wherein the increase in ammunition capacity is at least 50% (Single stack versus double stack would yield approximately double the number of rounds).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,937,872 issued to Fluhr (Fluhr).
Regarding claim 1, Fluhr discloses an increased capacity replacement for an original equipment manufacturer (OEM) polymer or polymer over metal single stack firearm ammunition magazine (See Figures, clearly illustrated, and at least Background of the invention, stated that magazines can be made from polymer and metal), comprising: a metallic body (Stated that the magazine can be made from metal) dimensioned to compatibly replace the OEM polymer or polymer over metal single stack magazine, the body having metallic walls with exterior dimensions compatibly matching the polymer or polymer over metal walls of the OEM magazine (Would have to have the same exterior dimensions to fit in the given firearm and function properly) and metallic walls that are thinner than the polymer or polymer over metal walls of the OEM magazine (See at least Background of the Invention, stated clearly that metal is thinner than plastic), the thinner metallic walls allowing an at least partially laterally offset arrangement of cartridges therein (Appears to be capable of holding ammunition in such an arrangement); and a longitudinal exterior ridge extending along a forward wall of the body (See Figures, clearly illustrated, especially Figure 2), the ridge configured from the metallic body walls and sized to compensate for forward-to-aft dimensioning difference compared to that of the OEM magazine (Understood that the ridges allow the magazine 
Regarding claim 2, Fluhr further discloses wherein the body has an interior width dimension that is greater than, and forward-to-aft interior dimension that is substantially the same as, that of the OEM magazine (See at least Background of the Invention, understood that the differences in thicknesses of the materials would result in the aforementioned differences).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeates.
Regarding claim 6, Yeates does not disclose the specific capacity of the different magazines, but does mention that the number of rounds that can be carried within the magazine can be controlled or limited.  It would have been an obvious matter of design choice to have the “double stack magazine” contain 15 rounds and the “single stack magazine” contain 10 rounds, since applicant has not disclosed that the specific number of rounds solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with more or less rounds of ammunition within the magazines as would be consistent with the teachings of the reference in at least Paragraph 0110.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeates as applied to claim 3 above, and further in view of U.S. Patent 5,755,052 issued to Keeney (Keeney).
Regarding claim 7, Yeates does not disclose the specific arrangement of cartridges within the body of the magazine, but does mention that a double stack configuration can be utilized.
Keeney, a related prior art reference, discloses wherein an upper portion of the body is formed such that a first upper cartridge is centered side-to-side, a third cartridge down from the first cartridge is fully staggered side-to-side, and a second cartridge down from the first cartridge is only partially staggered side-to-side (See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Yeates with the noted teachings of Keeney.  The suggestion/ motivation for doing so would have been to properly arrange the cartridges in the magazine to properly function with the firearm when assembled with a reasonable expectation of success.
Response to Arguments
Applicant’s argument that the obviousness rejections were not sufficiently articulated is not persuasive.  The rejections include clear notice of the grounds and art being applied.  Further, additional explanation of case law, motivation and rationale is given above and beyond the minimum requirements.  Furthermore, note the following:
See In re Jung, 637 F.3d 1356 (Fed. Cir. 2011) which states “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon…” (emphasis added).
Just as applicant’s claims are not so complex as to require applicant to provide reference characters in the claim that map each claimed element to applicant's figures, nor are they so complex as to require such mapping to the art.  Even though --claim mapping-- can be helpful when making overly complex rejections, with overly complex art, there is no actual requirement for --claim mapping-- in such cases, nor is the current case so overly complex to warrant such --claim mapping-- if there were such a requirement.  Even when using overly complex art that sets forth multiple inventions other than that claimed by applicant (not the case here), all that would be required is designating the particular part(s) relied on as nearly as practicable.  See 37 CFR 1.104 (c)(2).  
The rejections include clear notice of the grounds of rejection (i.e., the statutory basis and art being applied), thereby meeting the minimum requirements for a prima facie rejection and thereby transferring burden to applicant to produce conflicting evidence, convincing argument and/or amendment to overcome the rejections.   
However, since applicant's representative has indicated difficulty in identifying commonality between the art and claims the examiner has reworded the rejection in order to assist applicant.  Note that where the statutory basis for the rejection remains 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641